Citation Nr: 1140669	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to adjustment disorder with anxious mood.  

2.  Entitlement to a rating in excess of 20 percent for adjustment disorder with anxious mood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 18, 1997, to June 2, 1997.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held in August 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2009); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

At the hearing, the Veteran's representative questioned the RO's decision in the April 2005 rating decision to deduct 10 percent from the current rating due to the pre-service level of disability.  He requested that the Board instruct the RO to reconsider this.  (See hearing transcript at page 8.)  In order to raise this issue before the RO, the Veteran must specifically raise the issue of clear and unmistakable error in the April 2005 rating decision.  She has yet to do so.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.



REMAND

It is the Veteran's contention that service connection is warranted for migraine headaches as secondary to her service-connected adjustment disorder with anxious mood.  She also asserts that an increased rating is warranted for her psychiatric disorder.  

In pertinent part, the record includes VA records from the late 1990s through 2009 and 2010 documents as provide by a VA physician regarding the Veteran's disabilities.  Specifically, these records show treatment for migraines since at least 2000 and psychiatric symptoms from as early as 2003.  She reported an increase in tension and migraine headaches when being seen for psychiatric complaints in April 2004.  Computerized tomography (CT) of the head in 2006 was normal.  In March 2008, her headaches were noted to be associated with sinus/allergies.  These records include reports of a VA neurology examination in June 2008 and a VA mental disorder examination from July 2008.  

At the time of the June 2008 neurology exam, it was the examiner's opinion that the Veteran's migraine headaches were not related to her service-connected psychiatric disorder.  For rationale, she pointed out that she reviewed medical literature and the claims file which showed that the migraine headaches were secondary to various treatments or conditions.  Also of record is a June 2008 treatment report which associated her headaches to her pregnancy.  

Since the time of the most recent thorough mental examination in July 2008, the Veteran reports an increase in psychiatric symptoms.  VA treatment records and the Veteran's testimony at the 2011 hearing attest to the continued treatment for psychiatric symptoms, to include panic attacks, anxiety, memory issues, mood fluctuations, and a short temper.  She continues to report that she has migraines associated with her psychiatric disorder.  At the hearing, she submitted documents as provided by a VA physician dated in 2010 which reflect an opinion that her migraines are exacerbated by her anxiety.  She also stated that there were additional treatment records to be obtained that were pertinent to her claims.  

As to the issues on appeal, it is concluded that additional development is required prior to issuance of a decision.  In further explanation, it is noted that assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Ongoing medical records pertinent to an issue need to be obtained.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her adjustment disorder with anxious mood or migraines, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Once the development above has been completed, the Veteran should be afforded a VA mental disorders examination with a qualified examiner to determine the current severity of her adjustment disorder with anxious mood.  The complete claims folder should be provided to the examiner in conjunction with the examination and he/she must note that the claims folder has been reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should elicit form the Veteran a history of her claimed symptomatology and note that, in addition to the medical evidence, the Veteran's statements have also been taken into consideration. The examiner is also asked to assign a Global Assessment Functioning (GAF) score attributable to the Veteran's adjustment disorder with anxious mood.  The GAF score should be interpreted, as it pertains to social and industrial adaptability.  Any and all opinions must be accompanied by a complete rationale.  

3.  Following completion of the development requested in paragraph 1, above, the Veteran should also be afforded a VA neurological examination to ascertain the nature and etiology of any migraine headaches.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must supply a rationale for any opinions expressed.  All tests and studies deemed warranted (to include X-rays and/or a CT scan) should be accomplished, with all test results made available to the examiner before the completion of his or her report.  

The examiner should render an opinion as to whether the Veteran's migraine headache disability at least as likely as not (i.e., there is at least a 50 percent probability) (a) had its onset in service; or (b) was caused or aggravated (increased in severity beyond the natural progression of the disorder) by the Veteran's service-connected adjustment disorder with anxious mood or is otherwise the result of a disease or injury in service, and (c) if migraine headaches are aggravated by the service-connected adjustment disorder with anxious mood, to what extent.  The examiner's report should set forth the complete rationale for the opinions expressed.  

4.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the de novo claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case (SSOC), and afford her an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

